In an action to recover damages for personal injuries, defendant appeals from an order of the Supreme Court, Nassau County, dated June 23, 1960, granting-plaintiff’s motion for summary judgment, striking out the answer and ordering an assessment of damages (Rules Civ. Prac., rule 113). Order reversed, with $10 costs and disbursements, and motion denied. In our opinion, issues of fact are presented which should be resolved after trial. Nolan, P. J., Beldock, Kleinfeld, Christ and Pette, JJ., concur.